Order entered June 25, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00116-CR

                     CLETERRION DENGELO MOSBY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-75925-V

                                        ORDER
      Based on the Court’s opinion of this date, we GRANT the January 4, 2019 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Cleterrion

Dengelo Mosby, TDCJ No. 02222201, Beto Unit, 1391 FM 3328, Palestine, Texas, 75880.

                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE